Case 2:19-cv-00221-TS-DBP Document 147 Filed 09/08/20 PageID.3181 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

 MODERN FONT APPLICATIONS LLC,

                          Plaintiff,                  MEMORANDUM DECISION AND ORDER
                                                      GRANTING DEFENDANT’S MOTION TO
 v.                                                   DISMISS
 PEAK RESTAURANT PARTNERS, LLC, a
 Delaware limited liability company; and             Case No. 2:19-CV-221 TS
 DOES 1-5,
                                                     District Judge Ted Stewart
                          Defendants.




        This matter is before the Court on Defendant Peak Restaurant Partners, LLC’s (“Peak”)

 Motion to Dismiss Plaintiff’s Amended Complaint. For the reasons discussed below, the Court

 will grant the Motion.

                                          I. BACKGROUND

        Modern Font Applications LLC (“MFA”) originally filed this action against Dine Brands

 Global Corp. (“Dine”), Peak Restaurant Partners, LLC (“Peak”), and DOES 1-5 alleging that

 Defendants’ IHOP application for iOS devices infringes U.S. Patent No. 9,866,421 (the “‘421

 patent”), titled “Allowing Operating System Access to Non-Standard Fonts in a Network

 Document.” 1 Dine and Peak filed motions to dismiss, 2 which the Court granted. 3

        With respect to Peak’s motion to dismiss, the Court dismissed the complaint without

 prejudice and permitted MFA to file a motion for leave to file an amended complaint. 4 The


        1
            Docket No. 2, at 1.
        2
            See Docket Nos. 32 & 33.
        3
            See Docket Nos. 48 & 120.
        4
            See Docket No. 48, at 7.

                                                 1
Case 2:19-cv-00221-TS-DBP Document 147 Filed 09/08/20 PageID.3182 Page 2 of 6




 Court did so because “MFA’s Complaint [did] not provide adequate factual information to

 support its allegations against Peak and therefore does not give Peak ‘fair notice’ of the claims

 lodged against Peak.” 5 With respect to Dine’s motion to dismiss, the Court dismissed Dine after

 concluding that venue was improper in the District of Utah.

          The Court permitted MFA to file an Amended Complaint against Peak. Peak now seeks

 dismissal of that Amended Complaint.

                                II. MOTION TO DISMISS STANDARD

          The law of the regional circuit applies in patent law cases to issues involving a procedural

 question, such as a Rule 12(b)(6) motion to dismiss. 6 In considering a motion to dismiss for

 failure to state a claim upon which relief can be granted under Rule 12(b)(6), all well-pleaded

 factual allegations, as distinguished from conclusory allegations, are accepted as true and viewed

 in the light most favorable to Plaintiff as the nonmoving party. 7 Plaintiff must provide “enough

 facts to state a claim to relief that is plausible on its face,” 8 which requires “more than an

 unadorned, the-defendant-unlawfully-harmed-me accusation.” 9 “A pleading that offers ‘labels

 and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor

 does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual




          5
              See id. at 5.
          6
          See McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1355–56 (Fed. Cir. 2007) (“A
 motion to dismiss for failure to state a claim upon which relief can be granted is a purely
 procedural question not pertaining to patent law. Thus, on review we apply the law of the
 regional circuit.”).
          7
              GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
 1997).
          8
              Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
          9
              Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                     2
Case 2:19-cv-00221-TS-DBP Document 147 Filed 09/08/20 PageID.3183 Page 3 of 6




 enhancement.’” 10 “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

 evidence that the parties might present at trial, but to assess whether the plaintiff’s complaint

 alone is legally sufficient to state a claim for which relief may be granted.” 11

          As the Court in Iqbal stated,

          [o]nly a complaint that states a plausible claim for relief survives a motion to
          dismiss. Determining whether a complaint states a plausible claim for relief will .
          . . be a context-specific task that requires the reviewing court to draw on its judicial
          experience and common sense. But where the well-pleaded facts do not permit the
          court to infer more than the mere possibility of misconduct, the complaint has
          alleged—but it has not shown—that the pleader is entitled to relief. 12

 In the patent infringement context, “Twombly and Iqbal require that a complaint for patent

 infringement contain sufficient factual allegations such that a reasonable court could, assuming the

 allegations were true, conclude that the defendant infringed.” 13

                                             III. DISCUSSION

          Before reaching the merits of the Motion, the Court must first address MFA’s arguments

 that the Court had already ruled on the issues raised by Peak and that Peak has waived its ability

 to raise these arguments.

 A.       PRIOR RULING

          MFA first argues that, by permitting it to file its Amended Complaint, the Court has

 already ruled on the issues raised in this Motion. The Court disagrees. Peak did argue that

 amendment would be futile. However, the Court’s ruling granting leave to amend focused on the

 ambiguity—use of the term “Defendant(s)”—it previously identified in MFA’s original


          10
               Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).
          11
               Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
          12
               Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
          13
               Addiction & Detoxification Inst. L.L.C. v. Carpenter, 620 F. App’x. 934, 936 (Fed. Cir.
 2015).

                                                      3
Case 2:19-cv-00221-TS-DBP Document 147 Filed 09/08/20 PageID.3184 Page 4 of 6




 complaint. Thus, the Court has not decided the issue presented in the Motion to Dismiss and,

 even if it had done so implicitly, the Court retains the ability to reconsider any non-final order. 14

 Therefore, the Court’s previous order poses no impediment to consideration of the issues

 presented in Peak’s Motion.

 B.     WAIVER

        MFA also argues that Peak’s Motion is barred by Federal Rule of Civil Procedure 12(g).

 Rule 12(g) provides that, “[e]xcept as provided in Rule 12(h)(2) or (3), a party that makes a

 motion under this rule must not make another motion under this rule raising a defense or

 objection that was available to the party but omitted from its earlier motion.” Rule 12(h)(2)

 allows a party to assert a failure to state a claim in a pleading allowed under Rule 7(a), by a

 motion under Rule 12(c), or at trial. MFA argues that since Peak did not previously raise the

 precise arguments contained in the instant Motion, it is barred from raising them now.

        The Tenth Circuit has held that it is, at most, harmless error for a court to consider a

 successive motion to dismiss for failure to state a claim where it would “not affect the

 substantive rights of the parties.” 15 Here, MFA provides nothing to suggest that its substantive

 rights will be affected. The Court applies the same standard under Rule 12(b)(6) and Rule

 12(c). 16 Thus, the timing of the Motion makes no difference. Further, any prejudice to MFA in

 having to respond to this Motion is of its own making due to its imprecise pleading. Therefore,

 the Court will consider Peak’s Motion on the merits.




        14
             Fed. R. Civ. P. 54(b).
        15
             Albers v. Bd. of Cty. Comm’rs of Jefferson Cty., 771 F.3d 697, 704 (10th Cir. 2014).
        16
             Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 n.2 (10th Cir. 2002).

                                                   4
Case 2:19-cv-00221-TS-DBP Document 147 Filed 09/08/20 PageID.3185 Page 5 of 6




 C.     DIRECT INFRINGEMENT

        MFA’s allegations of direct infringement are limited. MFA alleges that the IHOP

 application infringes the ‘421 patent. MFA goes on to allege that “employees of Defendants

 [sic] Peak . . . use the accused products and systems in the state of Utah.” 17 MFA’s other

 allegations are similarly conclusory. 18 Without more, these allegations are insufficient.

        In its Opposition, MFA states that, prior to filing the Complaint, it conducted an inquiry

 and discovered that IHOP restaurant employees were downloading and using the IHOP

 application. However, such allegations are not included in the Amended Complaint and,

 therefore, are not properly before the Court. As a result, this claim must be dismissed.

 D.     INDUCED INFRINGEMENT

        “For an allegation of induced infringement to survive a motion to dismiss, a complaint

 must plead facts plausibly showing that the accused infringer ‘specifically intended [another

 party] to infringe [the patent] and knew that the [other party]’s acts constituted infringement.’” 19

        MFA alleges that Peak induced others to infringe the ‘421 patent. In support, MFA

 points to an IHOP website and menu, which encourage customers to download the application

 that allegedly infringes the patent. However, MFA offers nothing to suggest that Peak intended

 its customers to infringe; only that customers were encouraged to download the application.

 Moreover, there are no allegations that Peak designs or controls the website or menus that




        17
             Docket No. 134 ¶ 20.
        18
             See id. ¶¶ 42–43.
        19
            Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017) (quoting
 In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1339 (Fed.
 Cir. 2012)).

                                                   5
Case 2:19-cv-00221-TS-DBP Document 147 Filed 09/08/20 PageID.3186 Page 6 of 6




 allegedly encouraged infringement. Thus, there is no plausibly alleged link between Peak and

 the alleged induced infringement.

 E.     LEAVE TO AMEND

        Finally, the Court considers MFA’s request for leave to amend. Rule 15(a) provides that

 leave to amend should be freely granted. However, amendment may be denied based on a

 “repeated failure to cure deficiencies by amendments previously allowed.” 20 Here, MFA has

 been provided ample opportunities to plead plausible allegations of infringement yet has failed to

 do so. No further amendment will be permitted.

                                        IV. CONCLUSION

        It is therefore

        ORDERED that Defendant’s Motion to Dismiss (Docket No. 137) is GRANTED.

        DATED September 8, 2020.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




        20
             Foman v. Davis, 371 U.S. 178, 182 (1962).

                                                 6
